Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Five Smooters, Inc.
d/b/a La Plata Short Stop,

Respondent.

Docket No. C-14-261
FDA Docket No. FDA-2013-H-1454

Decision No. CR3092

Date: January 28, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Five Smooters, Inc. d/b/a La Plata Short Stop (Respondent),
which alleges facts and legal authority sufficient to justify imposing a $500 civil
money penalty.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. The Complaint
alleges that Respondent’s staff unlawfully sold regulated tobacco products to a
person younger than 18 years of age, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), codified at 21 U.S.C. §§ 301 — 399d, and its
implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $500.
On December 3, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP warned Respondent that
if it failed to take one of these actions within 30 days, an Administrative Law
Judge could issue an initial decision ordering Respondent to pay the full amount of
the proposed penalty. 21 C.F.R. § 17.11.

Pursuant to 21 C.F.R. § 17.11(a), lam required to “assume the facts alleged in the
complaint to be true, and, if such facts establish liability under [the Act],” issue an
initial decision and impose a civil money penalty. Accordingly, I must determine
whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns La Plata Short Stop, an establishment that sells tobacco
products and is located at 12732 Old Highway 63, La Plata, Missouri
63549. Complaint 3.

e On February 4, 2013, CTP initiated a civil money penalty action against
Respondent for two violations of 21 C.F.R. Part 1140 within a twelve-
month period. See CRD Docket Number C-13-362, Complaint § 13.
Specifically, on March 2, 2012, an FDA-commissioned inspector observed
that Respondent “[had] a basket containing packages of cigarettes located
on the sales counter where the packages were directly accessible to
consumers.” Jd. at § 10.

e During a subsequent “two-part inspection” conducted on November 5, 2012
and November 6, 2012, FDA-commissioned inspectors documented a
violation of 21 C.F.R. § 1140.14(a) when “a person younger than 18 years
of age was able to purchase a package of Copenhagen Long Cut smokeless
tobacco on November 5, 2012, at approximately 12:50 PM.” Jd. at 4 1;
Complaint § 10.

e “Linda Smoot, [who] identified herself as being authorized to settle claims
on behalf of Five Smooters, Inc. d/b/a La Plata Short Stop” settled CRD
Docket Number C-13-362 and the case closed on March 11, 2013.
Complaint § 11.

e On May 20, 2013, FDA-commissioned inspectors documented a violation
of 21 C.F.R. § 1140.14(a) at the establishment. Specifically, the inspectors
observed that “a person younger than 18 years of age was able to purchase
a package of Pall Mall Red cigarettes . . . at approximately 10:21 AM.”
Complaint § 1.

I find that these facts, which I must assume are true, establish that Respondent is
liable under the Act. See 21 C.F.R. § 17.11(a). The Act prohibits misbranding of
a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold
or distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). See 21 U.S.C. § 387(a)(7)(B); 21 C.F.R.

§ 1140.1(b). The regulations prohibit the sale of cigarettes or smokeless tobacco
to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

In the present case, Respondent committed three violations of 21 C.F.R. Part 1140
within a fourteen-month period. First, on March 2, 2012, Respondent used a self-
service display in a non-exempt facility. 21 C.F.R. § 1140.16(c). On November
5, 2012, and subsequently on May 20, 2013, Respondent unlawfully sold a
regulated tobacco product to a minor. 21 C.F.R. § 1140.14(a). Therefore,
Respondent’s actions and omissions constitute violations of law that merit a civil
money penalty. Accordingly, I find that a civil money penalty in the amount of
$500 is permissible and order it imposed. 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

